Citation Nr: 0014690	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD), currently rated as 70 
percent disabling, effective June 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
March 1998 rating determination by the Indianapolis, Indiana 
Regional Office (RO).

By a December 1997 rating action, the RO proposed to reduce 
the disability evaluation for PTSD from 100 percent to 70 
percent.  The veteran was notified of this proposed reduction 
by a letter from the RO in January 1998.  He contested the 
reduction.  In a March 1998 decision, the RO reduced the 
rating to 70 percent, effective June 1, 1998, and the veteran 
then appealed.

Also on appeal is a claim for an increase for PTSD, currently 
evaluated as 70 percent.


FINDING OF FACT

The RO in its action to reduce the 100 percent schedular 
evaluation assigned for the veteran's PTSD failed to apply 
the provisions of 38 C.F.R. § 3.343.


CONCLUSION OF LAW

Restoration of a 100 percent schedular evaluation for the 
veteran's service-connected PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.343 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his disability evaluation for 
PTSD, which has been reduced from 100 percent to 70 percent 
disabling effective since June 1, 1998, should be restored as 
his disability has not undergone improvement since that time.  
The veteran's claim is found to be well-grounded in that it 
is plausible or capable of substantiation, based on his 
allegations that no material improvement in his PTSD 
warranted a reduction.  38 U.S.C.A. § 5107(a); see Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Further assistance to 
the veteran in the form of additional procedural or 
evidentiary of this matter is not deemed to be in order, 
particularly in light of the favorable disposition of the 
claim herein reached.

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the record supports the claim for 
restoration of the 100 percent schedular evaluation for the 
veteran's service-connected post-traumatic stress disorder.

The record reflects that service connection for PTSD was 
established by the RO in a rating decision of March 1992, at 
which time a 30 percent schedular evaluation was assigned 
from January 1991 under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1991). Such rating remained in effect until action by 
the RO in October 1993 resulted in the assignment of a 100 
percent schedular evaluation for PTSD, effective from August 
1993.

The October 1993 determination was based on various 
examination reports by VA mental health professionals, 
including a VA examination in August 1993 noting a 
Diagnosis of PTSD, moderately severe with depressive reaction 
and possible suicidal risk.  The examiner also noted that the 
veteran was severely impaired for occupational effort and was 
socially an isolate, and possibly a suicidal risk. 

The report of an October 1994 VA examination concluded with a 
diagnosis of severe PTSD, and contains a global assessment of 
functioning (GAF) scale score of 50.  The examiner opined 
that the veteran's PTSD symptoms had impacted on the 
veteran's ability to maintain a job, and on his social 
relationships.  The examiner opined that the symptoms had 
impacted the veteran significantly emotionally; and 
characterized the PTSD as of a fairly severe degree.

A November 1994 rating decision confirmed and continued the 
100 percent evaluation for PTSD, on the basis of the October 
1994 VA examination.  
 
The report of a September 1997 VA PTSD examination contains 
Axis I diagnoses of PTSD; depressive disorder, not otherwise 
specified; and history of alcohol dependence.  The report 
records a GAF score of currently 60, highest in the last year 
of 60 to 65; indicating that the veteran may have functioned 
somewhat higher in the past year than presently, but without 
too much of a decline or improvement overall in the last 
year.  The examiner opined that the veteran's current 
symptomatology was felt to have at least a moderate and 
possibly severe impact on his social and occupational 
functioning.  

The report of an October 1997 VA examination for mental 
disorders contains Axis I diagnoses of PTSD; and 
polysubstance dependence, in remission.  Under Axis V, the 
examiner opined that the veteran was in the moderate range, 
noting that the veteran had no friends and poor relationships 
with most people; and opined that the veteran had quite a few 
symptoms of PTSD that continued to bother the veteran.  The 
report records a GAF score of 51-53.

Based on the September and October 1997 VA examinations, the 
RO  in a December 1997 rating decision proposed to reduce the 
veteran's disability evaluation for his PTSD from 100 to 70 
percent.  See 38 C.F.R. § 3.105(e) (1999). By rating decision 
in March 1998, the RO reduced the veteran's disability 
evaluation from 100 to 70 percent, effective June 1, 1998.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, cannot be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  38 C.F.R. § 
3.343(a) (1999).  The initial procedural burden regarding 
proposed reductions falls on VA to show material improvement 
from the previous rating examination.  Ternus v. Brown, 6 
Vet. App. 370, 376 (1994).

Under 38 C.F.R. § 3.343(a), once rated as totally (100%) 
disabled, a veteran will not have his rating reduced without 
a showing of material improvement.  Total disability ratings 
. . . will not be reduced . . . without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of the record, 
and consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) 
(1999).

The Board notes that 38 C.F.R. § 3.344(a) and (b), regarding 
stabilization of disability evaluations, do not apply in this 
case because the 100 percent evaluation was in effect for 
less than five years.  See Smith v. Brown, 5 Vet. App. 335 
(1993); 38 C.F.R. § 3.344(c) (1999).  Those provisions 
require that examinations less full and complete than those 
in which the payments were authorized or continued will not 
be used as a basis of reduction.  As regards ratings, like 
the 100 percent rating at issue in this case, which have been 
in effect less than 5 years, "[r]eexaminations disclosing 
improvement . . . will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (1999).  

The Board notes that the Court has held that the failure to 
consider and apply the provisions of 38 C.F.R. § 3.343(a), if 
applicable, renders a rating decision void ab initio, as not 
in accordance with law.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).

Notwithstanding the fact that the total rating termination in 
this matter was undertaken in compliance with 38 C.F.R. § 
3.105(e) and (h), it is nevertheless evident that such action 
was effected without specific reference to 38 C.F.R. § 3.343, 
nor was the veteran furnished notice of that regulation or 
its impact in the statement of the case of May 1998 or in any 
subsequent document furnished to him by the RO.  

The RO failed to cite or include in its statement of the case 
a discussion of the pertinent provisions of 38 C.F.R. § 
3.343.  The effect of such an oversight is to void ab initio 
the RO's reduction action of March 1998, and to compel the 
Board to set it aside as not in accordance with law.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) 
(citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); 
see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).

As there is no indication that the RO considered the 
provisions of 38 C.F.R. § 3.343(a) in terminating the total 
rating, and as there was no finding that material improvement 
had been shown or, if it was established, that it was 
attained under the ordinary conditions of life, the total 
rating must be restored.  The RO's failure to demonstrate 
that material improvement attained under the ordinary 
conditions of life in the veteran's disability as had been 
shown cannot be cured by subsequent examination or action by 
the VA.  Rather, the Board must look only to the evidence of 
record at the time of the reduction, and determine whether 
that action was appropriate.

Given that the RO's reduction action of March 1998 was in 
error, the 100 percent rating for the veteran's PTSD is 
restored, effective from June 1, 1998.  The Board does not 
herein reach any other question presented by this appeal, 
including whether material improvement was achieved during 
the relevant time frame under the ordinary conditions of 
life, nor does the Board intimate any opinion as to any such 
matter.  Any subsequent action taken to reduce the veteran's 
rating must be in accord with the facts then presented and 
the governing legal criteria.  


ORDER

Subject to those provisions governing the payment of monetary 
benefits, restoration of a 100 percent schedular evaluation 
for PTSD is granted.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

